Title: From James Madison to Andrew Ellicott, 6 June 1803 (Abstract)
From: Madison, James
To: Ellicott, Andrew


6 June 1803, Department of State. “A voucher has been transmitted to the Treasury Department, enabling you to receive three hundred and fifty Dollars for expenditures specified in your letter of the 27th. Decr. last.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   On 4 June Jefferson issued a certificate, “by the representation of the Secretary of State,” to serve as a voucher for the $350 “disbursed by Andrew Ellicott for objects in relation to the duties of the said Department and to promote the interest of the United States” (ibid.; 1 p.). JM presented the voucher to Albert Gallatin the same day (ibid.; 1 p.). For the disbursement of this money, see Wagner to Patrick Ferrall, 11 June 1803 (ibid.; 1 p.).



   
   For Ellicott’s letter to Gallatin, 27 Dec. 1802, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:388 n. 1.


